United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Evansville, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2227
Issued: May 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 12, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ decision dated May 15, 2008 denying his request for reconsideration
without a merit review. Because more than one year has elapsed from the last merit decision
dated April 9, 2007 to the filing of this appeal, the Board lacks jurisdiction to review the merits
of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without a merit review.
FACTUAL HISTORY
On October 31, 2005 appellant, then a 51-year-old letter carrier, filed an occupational
disease claim alleging that he developed advanced osteoarthritis of both knees as a result of his
work. He stopped work on October 5, 2005 and did not return. In an undated statement,
appellant stated that carrying mail on his route aggravated his chronic osteoarthritis of both

knees. He also attributed his condition to the insufficient leg room in his postal vehicle and the
excessive climbing in and out of it.
On October 25, 2005 Dr. James Rang, a Board-certified orthopedic surgeon, noted that
appellant’s job exacerbated his arthritic condition and caused his symptoms making it difficult
for appellant to do his job on a daily basis. In a Form CA-17, duty status report, of the same date
he diagnosed osteoarthritis of the knees and noted that appellant could not return to work.
After the Office advised appellant of the type of evidence needed to establish his claim,
he submitted work restriction forms dated September 30, 2002 and October 4, 2005 from
Dr. Roy DeFries, Board-certified in family medicine, who diagnosed arthritis in the knees and
listed work restrictions. In an October 25, 2005 report, Dr. Rang noted appellant’s history of
bilateral knee pain that was greater on the left than the right. He also noted known advanced
osteoarthritis of the knee with bone-on-bone contact.
Dr. Rang diagnosed advanced
osteoarthritis of the knees bilaterally and morbid obesity. He advised conservative management
of appellant’s knee replacement with his morbid obesity. Dr. Rang further advised that appellant
could return for treatment on an as-needed basis.
By decision dated March 8, 2006, the Office denied appellant’s claim for compensation
finding that he did not establish that the claimed medical condition was related to the established
work events.
On April 10, 2006 appellant requested an oral hearing. On May 2, 2006 he requested that
the hearing be held in Evansville, Indiana. In a January 9, 2007 letter, an Office hearing
representative informed appellant that the hearing would be held in Indianapolis, Indiana. On
January 24, 2007 appellant requested a review of the written record instead of an oral hearing.
He also submitted two undated statements and a June 10, 2006 report from Dr. DeFries.
In a May 2, 2006 report, Dr. James Goris, a Board-certified orthopedic surgeon, noted
appellant’s complaint of bilateral knee pain. He also noted that appellant had difficulty
continuing to work as a mail carrier secondary to knee pain. Dr. Goris’ examination revealed
that appellant was substantially overweight and his knees had small effusion. He diagnosed
bilateral knee osteoarthritis in an obese gentleman. Dr. Goris indicated that the cause of
appellant’s osteoarthritis included weight, possible genetic and potential aggravation from work.
He advised that symptoms would be aggravated by performing mail carrier work and might
hasten deformity because carrying additional weight from the letters and mailbag increased stress
to the knee. Dr. Goris advised that appellant could seek treatment on an as-needed basis. In an
August 16, 2006 work status form, he diagnosed permanent knee osteoarthritis. Dr. Goris noted
that appellant could return to work with restrictions, but did not list any restrictions.
By decision dated April 9, 2007, an Office hearing representative affirmed the April 8,
2006 decision, finding the medical evidence insufficient to prove that appellant’s job caused or
aggravated bilateral knee osteoarthritis.
In a March 8, 2008 letter, appellant requested reconsideration. He objected to the manner
in which the hearing representative handled his case, the delay in responding to his hearing
request and the decision to not hold a hearing in Evansville, Indiana. Appellant asserted that the

2

medical opinions of his three treating physicians, Drs. Rang, DeFries and Goris, were sufficient
to establish a causal relationship between his condition and his job duties as no opposing
evidence existed.
Appellant also submitted another August 16, 2006 work status form from Dr. Goris,
which indicated that appellant was incapacitated between October 3, 2005 and May 2, 2006.
Dr. Goris diagnosed permanent knee osteoarthritis. He noted that appellant could return to work
with restrictions on August 16, 2006. Dr. Goris did not list any restrictions. In a January 23,
2008 duty status report, Form CA-17, he diagnosed knee osteoarthritis. Dr. Goris also indicated
that appellant could return to work on May 2, 2006 within listed restrictions.
By decision dated May 15, 2008, the Office denied appellant’s request for
reconsideration without a merit review. It found that the medical evidence submitted upon
reconsideration was irrelevant, cumulative and of no evidentiary value to warrant review of its
April 9, 2007 decision.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.1 Section 10.608(b) of Office
regulations provides that when an application for reconsideration does not meet at least one of
the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.2
ANALYSIS
In his reconsideration request, appellant asserted that the Office hearing representative
mishandled his claim, improperly delayed responding to his hearing request and should have
held an oral hearing in Evansville, Indiana. He also alleged that the hearing representative
showed bias against him and that the medical evidence was sufficient to establish his claim. The
issue before the hearing representative was medical in nature; whether the medical evidence
established that appellant’s osteoarthritis of both knees was causally related to his factors of
employment. The Board has carefully reviewed the hearing representative’s decision and is not
persuaded by appellant’s arguments. The hearing representative correctly understood the issue
to be decided and explained the basis of his decision. The record fails to establish bias.
Furthermore, Office regulations provide that the hearing representative “retains complete
discretion to set the time and place of the hearing.”3 Appellant’s unsupported assertions are
insufficient to establish that the Office erroneously applied or interpreted a specific point of law
1

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

2

20 C.F.R. § 10.608(b); K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008).

3

20 C.F.R. § 10.617(a).

3

nor do they advance a relevant legal argument not previously considered by the Office. While
the reopening of a case may be predicated solely on a legal premise not previously considered,
such reopening is not required where the legal contention does not have a reasonable color of
validity.4 The Board finds that appellant’s arguments concerning the hearing representative lack
a “reasonable color of validity” and fails to meet any of the requirements for reopening a case for
a merit review under the Office’s regulations.
Appellant also submitted medical evidence in support of his reconsideration request.
Dr. Goris’ August 16, 2006 work status form is essentially duplicative of another August 16,
2006 form signed by Dr. Goris. The submission of evidence which repeats or duplicates
evidence already in the case record does not constitute a basis for reopening a case.5 The
January 23, 2008 duty status form is not relevant as it does not address the issue of whether
appellant’s diagnosed osteoarthritis was caused or aggravated by his employment duties.
Consequently, this medical evidence is insufficient to warrant reopening of appellant’s claim for
a merit review.
The Office properly denied appellant’s reconsideration request as appellant did not
submit evidence or argument satisfying at least one of the three regulatory requirements for
obtaining a merit review of his claim.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without a merit review.

4

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007).

5

Roger W. Robinson, 54 ECAB 846 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated May 15, 2008 is affirmed.
Issued: May 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

